[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
It has been brought to the Court's attention that in addition to the Motion for Modification the Court also heard a) Motion for Contempt, b) Motion to Stay Motion for Contempt, and c) Motion for Contempt. CT Page 6321
The first Motion for Contempt is directed against the wife for her failure to sign certain documents. A review of the evidence leads this court to conclude that such motion should be and is hereby denied.
The second motion, the Motion to Stay State Court proceedings and move to Federal Court. The defendant in the dissolution judgment agreed to hold his ex-wife harmless from the Home Equity Loan on the family home. There is no doubt in the Court's opinion that the transfer of Defendant's half (1/2) interest in the family home was done for the purpose of providing his child a secure place to live. At the same time, there is no doubt that his agreement to pay off the second mortgage was also done for the same reason. Accordingly, the payment of the equity loan is found and considered as support. Therefore, the Motion to Stay is denied.
The next Motion is the plaintiff's Motion for Contempt for Defendant's failure to maintain the payments on the Home Equity Loan. The Court finds that the defendant failed to make the payments as required and therefore is found in Contempt.
The defendant is hereby ordered to pay within 60 days from the date of this decision to the plaintiff's attorney the sum of $350.00 as Attorney's fees.
McGRATH, J.